Title: From Alexander Hamilton to Ebenezer Stevens, 22 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York August 22d. 1799
          
          I wish to be informed what number of men the buildings formerly of Greenleaf at East-Chester could accommodate as Winter Quarters, and the same as to the Buildings on this Island which belonged to Mr. Dickson and were employed in a Cotton Manufactory.
          I am also desirous to know as soon as may be whether a fit position for hutting three Regiments (well provided consequently with wood and water) can be procured in the vicinity of the Bronks River and upon what terms of hire or purchase, preferring the former.
          With great consideration I am Sir Yr. obedt. Servt.
          
            A Hamilton
          
          
            P.S. Send me if you please the Taylor who made the models of Uniforms—
          
           Ebenezer Stevens Esq:
        